Motion Granted; Dismissed and Memorandum Opinion filed October 23,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00574-CV
                              NO. 14-14-00655-CV
                              NO. 14-14-00772-CV



                        CHRISTINE REULE, Appellant

                                        V.
                           JOHN R. BELUS, Appellee

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-37325

              MEMORANDUM                          OPINION
      On July 15, 2014, appellant filed a notice of accelerated appeal from the trial
court’s temporary injunction signed July 7, 2014, and the appeal was docketed
under our case number 14-14-00574-CV. On August 11, 2014, appellant filed a
notice of interlocutory appeal from the amended temporary injunction signed July
24, 2014, and a new appeal was docketed under our case number 14-14-00655-CV.
On September 23, 2014, appellant filed a notice of accelerated appeal from the trial
court’s second amended temporary injunction signed September 18, 2014, and a
new appeal was docketed under our case number 14-14-00772-CV. The appeals
were ordered consolidated.

      On October 6, 2014, appellee filed a motion to dismiss these consolidated
appeals as moot. Appellee filed a Notice of Nonsuit in the underlying case on
October 3, 2014. A notice of nonsuit is effective immediately. See Tex. R. Civ. P.
162. A motion for nonsuit “extinguishes a case or controversy from the moment
the motion is filed.” Univ. of Tex. Med. Branch at Galveston v. Estate of
Blackmon, 195 S.W.3d 98, 100 (Tex. 2006).

      Appellee asserted in his certificate of conference on the motion to dismiss
that the motion was filed at appellant’s request. Nonetheless, the motion has been
pending for more than ten days and appellant has not filed a response or objection
to the motion. See Tex. R. App. P. 42.3. Accordingly, we grant the motion.

      These consolidated appeals are ordered dismissed.


                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2